Citation Nr: 1516670	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include emphysema and bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

3.  Entitlement to service connection for a disability manifested by numbness and paralysis of the left foot.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for a callous of the distal aspect of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the Board directed that the Veteran be scheduled for a Travel Board hearing at the RO.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.  In May 2012, these matters were remanded once again to the RO for additional development, to include VA examinations.

The Board noted in the May 2012 remand that the Veteran originally filed claims of entitlement to service connection for emphysema, bronchitis, depression, anxiety, and passive/aggressive personality.  The Board observed, however, that a review of the record revealed that the Veteran had been diagnosed as having other respiratory and psychiatric disabilities in addition to those he originally claimed when he filed his service connection claims.  Thus, the claims on appeal were re-characterized as stated on the title page of this decision.

The Board notes that, prior to November 2014, the Veteran was represented by The American Legion.  In November 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) designating Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claims.  Additional treatment records have been added to the files subsequent to the most recent January 2013 supplemental statement of the case; however, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in a March 2015 Appellate Brief.


FINDINGS OF FACT

1.  A respiratory disorder, to include emphysema and bronchitis, is not shown to be related causally or etiologically to any disease, injury, or incident in service.

2.  The Veteran's currently diagnosed acquired psychiatric disability, to include major depression and anxiety, is not shown to be related to an event in service.

3.  The Veteran does not have a current disability of paralysis of the left foot and his complaint of left foot numbness has been attributed to a non-service-connected disability.

4.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by, at worst, Level II hearing in the right ear and Level II hearing in the left ear. 

5.  For the entire appeal period, the Veteran's callous of the distal aspect of the left foot is manifested by functional loss that results in no more than a mild foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include emphysema and bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for acquired psychiatric disorders, to include major depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a disability manifested by numbness and paralysis of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  For the entire appeal period, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

5.  For the entire appeal period, the criteria for a compensable rating for a callous of the distal aspect of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the service connection issues on appeal, the Veteran was sent letters in January 2007 and May 2007 that fully addressed all notice elements and were sent prior to the initial March 2008 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman.  Accordingly, no further development is required with respect to the duty to notify.

With respect to the increased rating claims for callous of the distal aspect of the left foot and bilateral hearing loss, in claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Relevant to the Veteran's increased rating claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was provided with complete VCAA notice in a letter sent to him in December 2007, prior to the issuance of the March 2008 rating decision on appeal.  The Board finds that the notice letter advised him of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private treatment, and VA examinations.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has reviewed such statements carefully and concludes no available outstanding evidence has been identified.  The Board also has perused the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was afforded VA examinations in August 2012 and December 2012 to address his claims for service connection for respiratory and psychiatric disorders and for left foot numbness/paralysis.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, to include his service treatment records, and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, the Veteran was afforded VA examinations in October 2007, September 2009, August 2012 and December 2012 to evaluate the severity of his service-connected left foot and bilateral hearing loss disabilities.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have worsened materially since the most recent August 2012 and December 2012 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

As relevant to the bilateral hearing loss claim, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must describe fully the functional effects caused by a hearing disability in his or her final report.  At the most recent August 2012 VA examination, the examiner noted that the Veteran's hearing affected his daily life in that he had difficulty hearing his family and he could not hear certain sounds.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.

As noted above, in March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the undersigned AVLJ noted the issues on appeal. Also, information was solicited regarding the history, symptomatology, and treatment relating to the Veteran's disabilities as well as the effect such has on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the development ordered in the Board's May 2012 remand.  As will be explained, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence have been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the claim may proceed based on the current record.

In May 2012, the Board remanded these matters for development, to include providing the Veteran an opportunity to identify any additional treatment as well as VA examinations.  In a May 2012 letter, the Agency of Original Jurisdiction (AOJ) requested that the Veteran submit any treatment records pertinent to his claims.  Although the AOJ did not request that the Veteran identify his treatment providers, the Veteran subsequently provided several VA form 21-4142's (Authorization and Consent to Release Information to VA) dated and signed on May 19, 2012.  In a January 2013 Report of General Information, the AOJ informed the Veteran that his VA Form 21-4142's had expired and that he would have to re-submit new forms in order for the records to be properly obtained.  The Veteran indicated that he did not want to re-submit the forms and asked that his claims continue to be processed.  The Veteran had VA examinations, per the Board's instructions, in August 2012 and December 2012.  Therefore, the Board finds that the AOJ substantially has complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A§§ 1110, 1131; 38 C.F.R§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's diagnosed respiratory and psychiatric disorders are not diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection for these disabilities may not be established on a presumptive basis, to include on a showing of continuity of symptomatology.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory disorder

An April 1974 induction examination documents a finding of a normal nose and sinuses, and lungs and chest.  The Veteran offered no respiratory complaints in his report of medical history.  Service treatment records document some respiratory treatment.  A May 16, 1974 record documents that the Veteran received treatment for an upper respiratory infection (viral).  Physical examination was essentially normal.  A December 1975 record showed that the Veteran was experiencing flu-like symptoms.  There is no further treatment noted for respiratory complaints. 

The March 1976 medical discharge examination noted that the Veteran's nose, sinuses, and lungs and chest were normal.  In his report of medical history, the Veteran reported that he was currently experiencing chronic or frequent colds; shortness of breath; pain in his chest; and chronic cough.  The examiner noted that the Veteran has had chronic colds since 1973 and that he was treated with bronchoscopy with negative results.  

The earliest post-service evidence of a chronic respiratory disability is noted in a January 2007 private treatment record from Baptist Memorial Hospital.  The examiner documented that the Veteran has a long history of chronic obstructive pulmonary disease (COPD); and that he continues to smoke.  

The Veteran underwent an August 2012 respiratory diseases VA examination.  The VA examiner noted review of the Veteran's claims file.  The examiner also noted that the Veteran reported having shortness of breath since his active military service.  He indicated that the Veteran's disorder was interstitial lung disease which was diagnosed in 2005.  The August 2012 respiratory VA examiner found, following physical examination of the Veteran and review of the claims file, that the Veteran's claimed condition was less likely than not incurred in or caused by his military service.  The examiner essentially indicated that the Veteran's relatively new onset of breathing problems shown in the mid-2000s (several years post-serve), coupled with a positive history of smoking with hypoxia are less likely as not incurred or related to the two respiratory problems shown in service, with a normal bronchoscopy at the time.

The Board finds that service connection for the Veteran's respiratory disorder is not warranted on a direct basis.  Initially, the Board accords great probative weight to the August 2012 VA examiner's opinion.  Specifically, the examiner performed a physical examination of the Veteran and reviewed his medical history, to include the claims file, and specifically considered the Veteran's contentions.  Furthermore, the VA examiner discussed the evidence considered and provided an explanation as to how he reached his medical opinion.  The Board finds that such examination and opinion to be the most probative evidence in this matter as the examiner offered clear conclusions and supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 21 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Therefore, the Board accords great probative weight to the August 2012 VA examiner's opinion.  Based on the August 2012 respiratory VA examiner's opinion, the Board finds that the Veteran's claimed respiratory disorder is not related etiologically to his service.  That VA examiner specifically considered the Veteran's in-service respiratory complaints, but found no correlation to his current respiratory disability.  There are no other medical opinions of record addressing the etiology of the claimed respiratory disorder.  

The Veteran contends that his respiratory disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a specific respiratory condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, the etiology of the claimed medical disorder is made in consideration of multiple factors, as discussed by the August 2012 VA examiner, and there is no indication that the Veteran has the requisite medical knowledge to make such medical opinion. 

To the extent that the Veteran currently contends that he has had a chronic respiratory problem since service, the evidence of record does not support such a finding.  In considering the Veteran's contentions, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The March 1976 medical discharge examiner found that the Veteran's nose, sinuses and lungs and chest were normal.  In his report of medical history, the Veteran did offer complaints of chronic cough and shortness of breath.  However, such was determined to be related to colds with some pain and shortness of breath.  No chronic lung disability was noted.  Further the earliest noted chronic respiratory disability was noted in January 2007.  The Board finds that the negative evidence regarding chronic respiratory complaints shown in service are more credible and probative as to the chronicity of the disorders than his more recent contradictory lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Therefore, based on the competent and probative August 2021 VA examiner's opinion, the Board finds that the Veteran's claimed respiratory disorder is not shown to be related causally or etiologically to any disease, injury, or incident of service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Psychiatric disability

The Veteran meets the criteria for a current diagnosis of an acquired psychiatric disorder.  The record on appeal includes a recent VA opinion which reflects that the Veteran has been diagnosed with major depressive disorder.

The Veteran also meets the criteria for an event which occurred during service.  In this respect, there is no dispute that the Veteran obtained treatment for anxiety in service.  Indeed, a May 1974 treatment record documents the Veteran's report of tremulous and anxiety for a few days.  He felt as if the Air Force was too much responsibility for him and he could no longer take it.  Examination revealed no thought or mood disorder.  He was oriented, speech was cogent, and affect was appropriate on interview.  The examiner noted that the Veteran seems capable, but is unwilling to continue with Basic Military Training.  Counseling was given and the Veteran was subsequently returned to duty.

Thus, the dispositive issue on appeal concerns whether the Veteran's currently diagnosed acquired psychiatric disorder is related to his military service.

The Veteran entered active service in April 1974.  His entrance examination in April 1974 did not reflect any lay or medical evidence of psychiatric disability.    

On his March 1976 separation examination, the Veteran reported depression or excessive worry.  The examiner noted that the Veteran has been depressed with excessive worry since June 1974, that he was treated, and was diagnosed with passive-aggressive personality type.

The earliest post-service evidence of a psychiatric disability is noted in VA treatment records.  Indeed in an October 2006 VA mental health consultation, the Veteran reported that depression started in April 2006 when he was unable to continue to work.

On August 2012 VA mental disorders examination, the examiner noted the Veteran had major depressive disorder.  He indicated that the Veteran reported being diagnosed with passive-aggressive personality disorder while in Air Force boot camp.  The examiner noted that such diagnosis is no longer used.  The examiner noted that the Veteran did not present with behaviors or descriptions of behaviors that clearly support a personality dysfunction.  Further his examination of the claims file and treatment records did not reveal any Axis II diagnoses.  The examiner noted that he saw no convincing connection between the Veteran's current mood problems and his military service.  He indicated that the Veteran has numerous chronic medical problems, to include sleep apnea, which may account for the symptoms of depression.  Moreover, the examiner noted that the most immediate etiology appears to be medical ailments, financial stress, to include bankruptcy and foreclosure.  The examiner noted that the Veteran's situational problems are related to long-term financial and health consequences of those chaotic years in the Veteran's life.  Based on his review, the Veteran opined that it was less likely than not the Veteran's current mood problems were caused or aggravated by his military service.

Applying the pertinent legal criteria to the facts discussed above, the Board finds that the negative opinion by the August 2012 VA examiner represents highly persuasive evidence weighing against the Veteran's claim.  Also weighing against the claim is the fact that the earliest post-service evidence of a chronic psychiatric disability is dated in 2006, some 30 years post service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran may be competent to ascribe psychiatric problems to the incident noted in service, the record in this case does not indicate the he has related such problems to service credibly.  Indeed, the Veteran reported in October 2006 that his depression started in April of the same year due to the fact he was unable to continue with work.  Such contemporaneous statements made to medical/mental health professionals have much greater probative value-both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than in contemplation of the receipt of monetary benefits-than the statements attributing psychiatric problems to limited motion caused by his service connected back disability made by the Veteran to VA adjudicators.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  As such, the Board finds the Veteran's subsequent statements linking his psychiatric disability (depression) to service have no probative value.   

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107. 


Disability manifested by numbness and paralysis of the left foot

The Veteran asserts that he has a disability of the left foot manifested by numbness and paralysis.  The service treatment records do not show any complaints, treatment or diagnosis of left foot paralysis or numbness.  Service connection for a callous of the distal aspect of the left foot has been established. 

Post-service VA treatment records show no current diagnosis of left foot paralysis.  April 2012 and October 2012 VA treatment records note bilateral foot numbness attributed to peripheral neuropathy secondary to diabetes.

The Veteran's testimony establishes that he has current symptoms of paralysis and numbness in his left foot.  There is no competent evidence of a current left paralysis in the claims file, however.  Indeed, the Veteran was examined in August 2012 with addendum opinion provided in December 2012.  After a review of the file in December 2012, the examiner noted that there is no current evidence for paralysis of the left foot.  Moreover, regarding the numbness, the VA neurology clinic noted in October 2012 that the Veteran experienced bilateral foot numbness, and such was attributed to peripheral neuropathy secondary to diabetes mellitus.

The Board acknowledges the Veteran's contention that his current left foot symptoms are related to service.  He can report competently the onset and symptoms of foot paralysis and numbness.  He is not competent to state that such symptoms are a manifestation of an underlying left foot disability, however, because this falls outside the realm of common knowledge of a lay person; that is, such a diagnosis cannot be made based on mere personal observation.  A clinical diagnosis of left foot paralysis in this case requires objective testing to diagnose and can have many causes.  See Jandreau, 492 F.3d at 1376-77.  And it is not argued or shown that the Veteran otherwise is qualified through specialized education, training, or experience to diagnose a left foot paralysis.

Congress specifically has limited entitlement to service connection to instances where disease or injury has resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  The evidence fails to show that the Veteran has left foot paralysis.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Further, the Veteran is not competent to provide a nexus opinion with regards to his left foot numbness.  Such requires medical knowledge.  The medical providers of record in this case have noted that the Veteran's complaint of left foot numbness is attributed to peripheral neuropathy which is secondary to non-service-connected diabetes mellitus.  In summary, the Board finds that service connection for a left foot disability manifested by paralysis and numbness is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Gilbert, 1 Vet. App. 49, 54.  

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral hearing loss

Service connection was established for bilateral hearing loss in a May 1976 rating decision, for which an initial noncompensable evaluation was assigned effective from March 25, 1976.  In February 2007, the Veteran filed an increased rating claim for bilateral hearing loss. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) and (b).

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests, an audio examination was conducted for VA purposes in October 2007.  The Veteran indicated that his hearing loss impacted his daily life as he had poor speech understanding and it was worse in noisy situations.  Audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
80
LEFT
10
20
35
70
75

Pure tone threshold average was 42.5 dB in the right ear and 50 dB in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

The Veteran underwent another VA audiological evaluation in September 2009.  During the evaluation, the Veteran reported experiencing dizziness on a daily basis.  Audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
70
85
LEFT
15
20
30
70
65

Pure tone threshold average was 48.75 dB in the right ear and 46.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

A VA audiological examination was most recently conducted in August 2012.  The Veteran reported that he has difficulty hearing his family and he cannot hear certain sounds.  Audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
65
80
LEFT
25
20
25
75
80

Pure tone threshold average was 44 dB in the right ear and 50 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

VA treatment records do not include any audiometric testing results, other than the VA audiological examination reports, relevant to the appeal period, but reflect the Veteran's complaints of decreased hearing.

The Veteran provided testimony at a Board hearing held in March 2011.  The Veteran indicated that he experienced additional problems with itching, swelling, and draining of the ears, although he was unable to tell if his hearing had worsened.

The Board finds that, for the entire appeal period, there has been no evidence presented which reveals compensable hearing loss in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85.  The Board also finds that application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, is not warranted.  These conclusions are supported by findings made upon audiological testing conducted in October 2007, September 2009, and August 2012.  Specifically, to the extent that the October 2007 audiogram findings may be assessed, the results reveal noncompensable hearing loss using 38 C.F.R. § 4.85, Tables VI and VII, and the provisions of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, are inapplicable.  In this regard, the Veteran's pure tone threshold average of 43 and speech discrimination score of 84 percent results in Level II hearing acuity in the right ear using Table VI. The Veteran's pure tone threshold average of 50 and speech discrimination score of 88 percent results in Level II hearing acuity in the left ear using Table VI.  Under Table VII, the combination of Level II and Level II (with either ear as the better ear) results in a noncompensable evaluation. 

On evaluation of September 2009, the Veteran's pure tone threshold average of 49 and speech discrimination score of 88 percent comports to Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 46 and speech discrimination score of 88 percent results in Level II hearing acuity in the left ear using Table VI.  Utilizing Table VII, these results merit a noncompensable rating. 

Noncompensable hearing loss was again shown on the August 2012 VA examination.  The Veteran's pure tone threshold average of 44 and speech discrimination score of 88 percent results in Level II hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 50 and speech discrimination score of 92 percent results in Level I hearing acuity in the left ear using Table VI.  Utilizing Table VII, these results merit a noncompensable rating. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (training in evaluating hearing impairment) which the Veteran lacks.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, 21 Vet. App. at 456. 

The Board acknowledges the Veteran's reports of having to ask individuals to repeat themselves when speaking to him and his assertion that his hearing loss has affected his daily life, as manifested by his inability to distinguish words at times, even when speaking to his family.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, 3 Vet. App. at 349. 

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, 21 Vet. App. at 505.

Left foot 

The Veteran's callus of the distal aspect of the left foot currently is rated noncompensable pursuant to 38 C.F.R. § 4.71a, Code 5284 as this was determined by the AOJ to be the most closely analogous diagnostic code and pertains to foot injuries.  In this regard, the Board notes that 38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  A 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and, a 30 percent disability rating contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.  See 38 C.F.R. § 4.71a, Code 5284.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Service connection was established for a callous to the distal aspect of the left foot in a May 1976 rating decision, for which an initial noncompensable evaluation was assigned effective from March 25, 1976.  In February 2007, the Veteran filed an increased rating claim for his left foot disability.

During an October 2007 VA examination, the Veteran reported that that he experiences left foot pain, swelling, heat, redness, stiffness, fatigability, and weakness.  He reported that he was unable to stand for more than an hour; he was unable to walk more than a few yards; and during flare-ups he experienced a decreased ability to walk and stand.  Physical examination revealed objective evidence of painful motion.  Other significant physical findings noted no callosities present on the left foot.  X-rays taken in October 2007 did not reveal any left foot abnormality.  In regard to functional impact, the October 2007 examiner found that there was none.  The diagnosis was mild metatarsalgia, left foot.

VA podiatry clinic evaluations dated in 2009 and 2010 do not reveal any callosities of the left foot.

On a January 2012 examination relevant to another issue, the examiner noted the Veteran's left foot callus had resolved.  Moreover, a September 2012 VA podiatry clinic report documents no left foot callus.

The report of an August 2012 VA examination reflects the Veteran's complaint of continued left foot pain.  The examiner indicated that the Veteran was unable to perform any activity that would require prolonged standing or walking.  

On December 2012 VA addendum examination report, the examiner noted a review of the claims file and noted as the callus on the left foot had resolved, it was not possible to rate as moderate, moderately severe, or severe.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable rating for his service-connected callous of the distal aspect of the left foot.  In this case, examiners have documented that the left foot callus has resolved.  Further there is no evidence of mild impairment, yet alone moderate impairment to warrant an initial compensable disability rating under Diagnostic Code 5284 based on moderate functional impairment.  Given the minimal clinical findings of disability, the functional loss due to pain does not reflect moderate residuals of a foot injury.  In other words, there is no basis for the Board to find that the Veteran's asymptomatic callus, or lack thereof, is so disabling as to warrant assignment of an initial compensable disability evaluation under Diagnostic Code 5284.  In this regard, there have been no reports of weakened movement, excess fatigability, or incoordination associated with walking due to a left foot callus.  Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 202, the overall evidence does not approximate moderate residuals of a foot injury.

Extraschedular

The Board has contemplated whether the increased ratings should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss and left foot disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss and left foot, the Board finds that the Veteran's bilateral hearing loss and left foot symptomatology is addressed fully by the rating criteria under which such disabilities are rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI, VIA, and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability and the rating for left foot symptomatology was based on minimal symptoms.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional hearing loss or left foot impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Consequently, the Board finds that the Veteran's bilateral hearing loss and left foot symptomatology is addressed fully by the rating criteria under which the disabilities are rated.  There are no additional symptoms of his bilateral hearing loss and left foot that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to service connection for a respiratory disability, to include emphysema and bronchitis is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety is denied.

Entitlement to service connection for a disability manifested by numbness and paralysis of the left foot is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a compensable rating for a callous of the distal aspect of the left foot is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


